                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION

BILAL MUHAMMAD,                                           §
     Petitioner,                                          §
                                                          §
v.                                                        §
                                                          §                     EP-19-CV-286-KC
                                                          §
RICHARD WILES, Sheriff,1                                  §
     Respondent.                                          §
                              MEMORANDUM OPINION AND ORDER

        Bilal Muhammad challenges his pretrial detention through an amended pro se “Petition

for a Writ of Habeas Corpus under 28 U.S.C. § 2241.” Pet’r’s Am. Pet., ECF No. 9-1. He

argues the $450,000 secured cash bail bond or corporate surety ordered by the state trial judge is

excessive and violates his Eighth and Fourteenth Amendment rights. Mem. in Supp., ECF No.

9-2, pp. 1–71. He asks the Court to order his release unless the trial judge immediately holds a

hearing to determine whether his continued detention is justified. Pet’r’s Am. Pet., ECF No. 9-1,

p. 8. But because it appears from Muhammad’s amended petition that he is not entitled to §

2241 relief, the Court will dismiss it. The Court will additionally deny Muhammad a certificate

of appealability.

                         BACKGROUND AND PROCEDURAL HISTORY

        On December 30, 2015, police responded to a report of shots fired at a residence in El

Paso, Texas, where Muhammad rented a room. They arrested Muhammad after they ordered

him out of the building and he laid down an assault rifle and a pistol. They discovered the body

of Lane William Wiscomb inside. They determined Wiscomb died from gunshot wounds.

1
 “[T]he proper respondent to a habeas petition is ‘the person who has custody over [the petitioner].’ ” Rumsfeld v.
Padilla, 542 U.S. 426, 434 (2004) (quoting 28 U.S.C. § 2242). Accordingly, although Muhammad named others in
his original petition, he named only his custodian, El Paso County (Texas) Sheriff Richard Wiles, as Respondent in
his amended petition.
        Muhammad was charged with murder and booked into the El Paso County Detention

Center. Muhammad was brought before a magistrate the following day and his bail was fixed at

a secured cash bail bond or corporate surety in the amount of $750,000. Muhammad was

indicted on March 9, 2016, for murder, in violation of Texas Penal Code § 19.02, under cause

number 20160D01015 in the 168th Judicial District Court of El Paso County.

        Although represented by a public defender, Muhammad filed a pro se “legal sized,

yellow sheet of paper, handwritten . . . akin to a writ” of habeas corpus in cause number

2016DCV1452 on April 4, 2016, alleging “oppressive incarceration by the excessive bail.”

Pet’r’s Am. Pet., Ex. 2 (Bond Hearing Tr.), ECF No. 9-3, pp. 8, 14.

        The trial judge orally denied the writ at a hearing on April 14, 2016, after “taking into

account the nature of the offense and the timing of when that occurred.” Id. The trial judge then

considered a motion to reduce Muhammad’s bond. Id.

         The Texas Constitution provides “[a]ll prisoners shall be bailable by sufficient sureties,

unless for capital offenses, when the proof is evident; but this provision shall not be so construed

as to prevent bail after indictment found upon examination of the evidence, in such manner as

may be prescribed by law.” Tex. Const. art. I, § 11. The Texas Code of Criminal Procedure

specifies the criteria for setting bail:

        The amount of bail to be required in any case is to be regulated by the court,
        judge, magistrate or officer taking the bail; they are to be governed in the exercise
        of this discretion by the Constitution and by the following rules:

            1. The bail shall be sufficiently high to give reasonable assurance that the
               undertaking will be complied with.

            2. The power to require bail is not to be so used as to make it an instrument
               of oppression.

            3. The nature of the offense and the circumstances under which it was
               committed are to be considered.
                                                  2
           4. The ability to make bail is to be regarded, and proof may be taken upon
              this point.

           5. The future safety of a victim of the alleged offense and the community
              shall be considered.

Tex. Code Crim. Proc. Ann. art. 17.15 (West).

       During the hearing on the motion to reduce bail, Muhammad’s counsel clarified that her

client received Supplemental Security Income “in the amount of $841 a month” and his family

was “unable to provide any moneys to assist with any kind of bond.” Pet’r’s Am. Pet., Ex. 2

(Bond Hearing Tr.), ECF No. 9-3, p. 18. She added that Muhammad was in a “major car

accident in New Jersey” approximately three years before his arrest, sustained a “traumatic brain

injury,” was diagnosed with non-combat-related-post-traumatic stress disorder, and required

medical care. Id. She explained that Muhammad required antidepressant, antipsychotic,

anticonvulsant, and high blood pressure medications. Id. at p. 19.

       The prosecutor noted that Muhammad was “charged with the offense of murder [and] the

state will be asking for time in the penitentiary.” Id. at p. 24. She further noted that Muhammad

gave an address in New Jersey at the time of his arrest; did not have any family members in El

Paso; had a prior conviction in Gwinnett County, Georgia, for the willful obstruction of a law

enforcement officer; and had a prior arrest in Pima County, Arizona, for unlawful imprisonment

and domestic violence. Id. at p. 25. She clarified that the Arizona charges were dismissed. Id.

She argued that Muhammad was “a flight risk as there [was] nothing here tying him to the

community.” Id. at pp. 25–16.

       The trial judge noted that if convicted, Muhammad faced a sentence of ninety-nine years

to life in prison. Id. at p. 10. The trial judge expressed concern about Muhammad’s medical

care while in custody but concluded that “because of the nature of the offense and the fact that a
                                                 3
gun was involved [it was] reluctant to put him on a PR bond.” Id. at p. 29. The trial judge did,

however, “reduce it to $450,000 cash surety.” Id. 1. Hence, the trial judge considered the nature

of the offense and the circumstances under which it was committed, took proof on Muhammad’s

ability to pay, accounted for the safety of the community, and set bail to give assurance that

Muhammad would appear for trial. See Tex. Code Crim. Proc. Ann. art. 17.15 (West).

         Muhammad attempted to appeal the oral denial of his writ and the order setting his bail at

$450,000. Ex parte Muhammad, 08-16-00079-CR, 2016 WL 3563924 (Tex. App.—El Paso

June 29, 2016, pet. ref’d). His appeal was dismissed by the Eighth Court of Appeals on June 29,

2016, for lack of jurisdiction:

         The records related to cause number 2016DCV1452 do not show that the trial
         court has entered any order in connection with the writ application. In cause
         number 20160D01015, the public records reflect that Appellant filed a motion to
         reduce bond in that case on February 19, 2016, the trial court conducted the bond
         hearing on April 14, 2016, and it entered the bond order in question on that same
         date. We conclude that the April 14, 2016 order is an interlocutory order on
         Appellant’s motion to reduce bond filed in cause number 20160D01015, and it
         cannot be reasonably construed as a denial of habeas corpus relief in cause
         number 2016DCV1452. A court of appeals does not have jurisdiction to hear an
         interlocutory appeal regarding excessive bail or the denial of bail. Ragston v.
         State, 424 S.W.3d 49, 50 (Tex. Crim. App. 2014). Accordingly, we dismiss the
         appeal for want of jurisdiction. All pending motions are denied as moot.
Id. at *1.

         Muhammad filed his original federal petition for a writ of habeas corpus on October 7,

2919. Pet’r’s Pet., ECF No. 1. He moved for the Court for leave to amend on October 24, 2019.

Pet’r’s Mot. to Amend, ECF No. 4. The Court granted his motion on December 6, 2019—and

provided a preliminary analysis of his claims and suggested how he should proceed. Order, ECF

No. 7.




                                                 4
        In his amended petition filed on December 18, 2019, Muhammad asks the Court for a

writ of habeas corpus because he is indigent and cannot make bail. Pet’r’s Am. Pet., ECF No. 9-

1. He argues the amount set for his bail—$450,000—is “excessive” and violates his Eighth and

Fourteenth Amendment rights. Mem. in Supp., ECF No. 9-2, p. 17. He asserts the trial court has

created a modern-day debtor’s prison:

        [T]he 168th District Court of El Paso and all other defendants have created an
        illegal debtor’s prison, in violation of Tex. Const. Art. I, § 18, where a judge can
        place an arbitrary debt on petitioner’s . . . freedom, without any evidence nor
        findings that a person can afford the secured bail scheme, will ensure public
        safety, and/or court appearance—this old-age draconian-practice has been both
        outlawed + abolished, but the corrupt 168th judge + defendants have found a way
        to make this modern-day debtor’s prison possible by using wealth-based detention
        and/or secured cash money bail system . . . punishment with indefinite-detention
        because you are poor.
Id. at p. 8. He asks the Court to intervene in his behalf and set his bail “at a reasonable

$300.00 cash or $3,000.00 corporate surety if only 10% down is required with no co-

signers nor collateral . . .” Id. at p. 15.

                                         APPLICABLE LAW

        A state pretrial detainee is entitled—in some circumstances—to raise federal

constitutional claims in a habeas corpus proceeding under 28 U.S.C. § 2241.        Braden v. 30th

Judicial Circuit Court of Kentucky, 410 U.S. 484, 489 (1973); Dickerson v. Louisiana, 816 F.2d

220, 224 (5th Cir. 1987). To prevail, a state pretrial detainee must show that he is “in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3).

“The purpose of this writ is . . . merely to inquire into the legality of a detention.” Fain v. Duff,

488 F.2d 218, 222 (5th Cir. 1973). As a result, “habeas is not available to review questions

unrelated to the cause of detention.” Pierre v. United States, 525 F.2d 933, 935 (5th Cir. 1976).

In addition, a state pretrial detainee may pursue a federal writ under § 2241 only if he meets two

                                                  5
prerequisites: (1) he must be in custody; and (2) he must have exhausted his available state

remedies. Dickerson, 816 F.2d at 224. State remedies are ordinarily not considered exhausted

so long as the petitioner may effectively present his claims to the state courts. Braden, 410 U.S.

at 489. After an initial screening of a § 2241 petition, a court must order the respondent to show

cause why a petition should not be granted “unless it appears from the [petition] that the . . .

person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                            ANALYSIS

       A. Exhaustion.

       Muhammad clearly meets the first prerequisite for federal habeas review by virtue of his

confinement in the El Paso County Jail Annex. Thus, Court must determine whether he also

meets the second prerequisite—exhaustion.

       Typically, in order to exhaust, a petitioner must fairly apprise the highest state court of

the federal rights he believes the state violated. Deters v. Collins, 985 F.2d 789, 795 (5th Cir.

1993); Richardson v. Procunier, 762 F.2d 429, 432 (5th Cir. 1985). In the pre-conviction

context, a Texas pretrial detainee confined after a felony indictment may file an application for

writ of habeas corpus with the judge of the court in which he is indicted. Tex. Code Crim. Proc.

§ 11.08. If the trial court denies habeas relief, the applicant’s remedy is to take a direct appeal to

an intermediate appellate court and then petition for discretionary review by the Texas Court of

Criminal Appeals. See, e.g., Ex parte Twyman, 716 S.W.2d 951, 952 (Tex. Crim. App. 1986)

(citing Ex parte Payne, 618 S.W.2d 380, 382 n.5 (Tex. Crim. App. 1981) (citations omitted)). A

state pretrial detainee may be excused from the exhaustion requirement only if he shows

exceptional circumstances or peculiar urgency. Deters, 985 F.2d at 795.



                                                  6
       The trial judge orally denied what Muhammad described as a writ of habeas corpus filed

in cause number 2016DCV1452 “for oppressive incarceration by the excessive bail.” Pet’r’s

Am. Pet., Ex. 2, ECF No. 9-3, p. 14. The trial judge claimed he considered “the nature of the

offense and the timing of when that occurred.” Id. But the Eighth Court of Appeals concluded

the records related to Muhammad’s state writ application did “not show that the trial court . . .

entered any order in connection with the writ application.” Ex parte Muhammad, 2016 WL

3563924, at *1.

       Consequently, Muhammad does not meet the second prerequisite for a federal habeas

petition—and he is not entitled to § 2241 relief—because it is apparent from his pleadings and

the record that he has not fairly apprised the Texas Court of Criminal Appeals of the federal

rights he believes the state violated. Thus, he has not exhausted available state court remedies.

Furthermore, he has not shown exceptional circumstances or peculiar urgency which would

excuse the exhaustion requirement. Deters, 985 F.2d at 795.

       But even if Muhammed had exhausted his state remedies, he would still not be entitled to

§ 2241 relief on his claims.

       B. Excessive Bail

       The Eighth Amendment to the United States Constitution provides “[e]xcessive bail shall

not be required . . .” U.S. CONST. amend. VIII. “But a bail setting is not constitutionally

excessive merely because a defendant is financially unable to satisfy the requirement.” United

States v. McConnell, 842 F.2d 105, 107 (5th Cir. 1988) (citing Pugh v. Rainwater, 572 F.2d 1053

(5th Cir. 1978); United States v. James, 674 F.2d 886 (11th Cir. 1982); United States v. Beaman,

631 F.2d 85 (6th Cir.1980); Williams v. Farrior, 626 F. Supp. 983 (S.D. Miss. 1986)). “[T]he

determination of whether bail is excessive involves an assessment of whether the amount fixed is

                                                 7
‘reasonably calculated’ to assure the presence of the accused at trial.” Simon v. Woodson, 454

F.2d 161, 165 (5th Cir. 1972) (citing Stack v. Boyle, 342 U.S. 1, 5 (1951)). “Thus, when the

Government has admitted that its only interest is in preventing flight, bail must be set by a court

at a sum designed to ensure that goal, and no more.” Campbell v. Johnson, 586 F.3d 835, 842

(11th Cir. 2009) (citing United States v. Salerno, 481 U.S. 739, 754 (1987). But the government

may pursue “other admittedly compelling interests through regulation of pretrial release.”

Salerno, 481 U.S. at 753–54. The only potential substantive limitation is that “the Government’s

proposed conditions of release or detention not be ‘excessive’ in light of the perceived evil.” Id.

at 754. In other words, “[a]lthough preventing flight may be the primary function of bail, the

government is free to pursue ‘other admittedly compelling interests through regulation of pretrial

release.’ ” Campbell, 586 F.3d at 842 (citing Salerno, 481 U.S. at 753). Protecting the public’s

safety is one such compelling interest. Id. (citing Salerno, 481 U.S. at 754–55).

         In applying this standard, the Fifth Circuit Court of Appeals found that requiring

$750,000 bail from a defendant deemed a flight risk was not excessive even though he was

unable to pay. United States v. McConnell, 842 F.2d 105, 107–08 (5th Cir. 1988).2 The Ninth

Circuit Court of Appeals held that requiring an indigent defendant to post a $300,000 bond does

not violate federal law where “the record shows that the detention is not based solely on the

defendant’s inability to meet the financial condition, but rather on the district court’s

determination that the amount of the bond is necessary to reasonably assure the defendant’s

2
  See also Ex parte Garner, 10-19-00120-CR, 2019 WL 4072067, at *1 (Tex. App.—Waco Aug. 28, 2019, no pet.)
(upholding a $1,000,000.00 bond for a woman accused of murdering her husband); Ex parte Delgado, 02-18-00417-
CR, 2018 WL 5833508, at *1 (Tex. App.—Fort Worth Nov. 8, 2018, no pet.) (holding the trial court did not abuse
its discretion by denying an application for writ of habeas corpus seeking a reduction in a $500,000 bond in a
murder case where the indictment contained a habitual offender paragraph alleging that appellant had a prior
conviction for murder and a prior conviction for assault on a public servant in retaliation for performing an official
duty).


                                                          8
attendance at trial or the safety of the community.” United States v. Fidler, 419 F.3d 1026, 1028

(9th Cir. 2005) (emphasis added). The First Circuit Court of Appeals determined that an

indigent defendant may be required to post $25,000 bail “because without the money, the risk of

flight [or danger to others] is too great.” United States v. Jessup, 757 F.2d 378, 389 (1st Cir.

1985), abrogated on other grounds by United States v. O’Brien, 895 F.2d 810 (1st Cir. 1990).

       “[T]he Eighth Amendment’s proscription of excessive bail has been assumed to have

application to the States through the Fourteenth Amendment.” Schilb v. Kuebel, 404 U.S. 357,

365 (1971). Consequently, “[i]f the excessive bail proviso of the Eighth Amendment is

applicable to the states, then federal habeas corpus is surely available to a petitioner held in

violation thereof.” Simon v. Woodson, 454 F.2d 161, 166 (5th Cir. 1972).

       The Fourteenth Amendment’s Due Process Clause provides that “[n]o state . . . shall

deprive any person of life, liberty, or property without due process of law.” U.S. CONST.

Amend. XIV. It protects individuals against two types of government action. “Substantive Due

Process” prevents the government from engaging in conduct that “shocks the conscience,”

Rochin v. California, 342 U.S. 165, 172 (1952). It also prevents the government from

interfering with rights “implicit in the concept of ordered liberty.” Palko v. Connecticut, 302

U.S. 319, 325–26 (1937). “Procedural Due Process” ensures that government action depriving a

person of life, liberty, or property is implemented in a fair manner. Mathews v. Eldridge, 424

U.S. 319, 335 (1976). Procedural Due Process analysis “proceeds in two steps: We first ask

whether there exists a liberty or property interest of which a person has been deprived, and if so,

we ask whether the procedures followed by the State were constitutionally sufficient.”

Swarthout v. Cooke, 562 U.S. 216, 219 (2011). Procedural safeguards considered

constitutionally sufficient include the “right to counsel at the detention hearing”; the opportunity

                                                  9
to testify, present evidence, and cross-examine witnesses; standards for the judicial officer

“determining the appropriateness of detention”; government burden of clear and convincing

evidence; and requirement of findings of fact and reasons for detention from the judicial officer.

Salerno, 481 U.S. at 751–52.

        “Neither the Eighth Amendment nor the Fourteenth Amendment requires that everyone

charged with a state offense must be given his liberty on bail pending trial.” Mastrian v.

Hedman, 326 F.2d 708, 710 (8th Cir. 1964). Indeed, “there are offenses of a nature as to which a

state properly may refuse to make provision for a right to bail.” Id. As to other offenses “for

which a state has provided a right of bail it may not . . . engage in such administration as

arbitrarily or discriminatorily to effect denial or deprivation of the right to a particular accused.”

Id. at 711.

        Muhammad successfully asserts that he has been deprived of his fundamental right to

pretrial liberty. Salerno, 481 U.S. at 750. He also claims that he has been deprived of a liberty

interest based on the well-established principle that an indigent criminal defendant may not be

imprisoned “solely because of his indigency.” Tate v. Short, 401 U.S. 395, 398 (1971).

        Nonetheless, a federal habeas court is not “entitled to act in substitution of judgment for

that of the state court” when reviewing a Texas pretrial detainee’s excessive bail claim.

Mastrian, 326 F.2d at 711.

        [T]he only issue to be resolved by a federal court presented with a habeas corpus
        petition that complains of excessive bail is whether the state judge has acted
        arbitrarily in setting that bail. Any other rule would not only commit the federal
        courts to the burdensome task of hearing evidence upon and setting bail de novo
        in a host of criminal cases, but also and much more intolerable, such a rule would
        authorize an unwarranted and unconstitutional encroachment upon the
        prerogatives of the states in the due administration of their processes of criminal
        justice.


                                                  10
Simon, 454 F.2d at 165.3 “While [petitioner’s] constitutional rights must be safeguarded,

the states, which bear the brunt of law enforcement, are equally entitled to be free from

unwarranted federal intrusion.” Id. at 166.

        Muhammed offers a copy of the bond hearing transcript which shows the procedures

followed by the State were constitutionally sufficient. Pet’r’s Am. Pet., Ex. 2 (Bond Hearing

Tr.), ECF No. 9-3.

        The transcript reveals Muhammad’s counsel had the opportunity to explain that his client

had limited financial resources and his family could not assist with his bond. Id. at 18. She

added that he suffered from a traumatic brain injury, was diagnosed with post-traumatic stress

disorder, and required medical care. Id. She reported that Muhammad took antidepressant,

antipsychotic, and anticonvulsant, as well as high blood pressure medications. Id. at 19.

        The transcript further shows the prosecutor remarked that Muhammad was “charged with

the offense of murder [and] the state will be asking for time in the penitentiary.” Id. at 24. She

observed that Muhammad did not have any family members in El Paso and had a prior

conviction for the willful obstruction of a law enforcement officer. Id. at 25. She argued that

Muhammad was “a flight risk as there is nothing here tying him to the community.” Id. at 25–

16.

        The transcript also confirms the trial judge noted that if convicted, Muhammad faced a

sentence of ninety-nine years to life in prison. Id. at p. 10. He expressed concern about

Muhammad’s medical care while in custody but concluded that “because of the nature of the

offense and the fact that a gun was involved [it was] reluctant to put him on a PR bond.” Id. at

29.
3
  See Order Granting Petitioner’s Mot. to Correct Pet., ECF No. 7, p. 5 (advising Muhammad of the standard for a
federal habeas court to review a state pretrial detainee’s claim of excessive bail).
                                                        11
       It appears from this record that Muhammad received constitutionally sufficient

procedural safeguards. Thus, it cannot be said that the trial judge—who refused to reduce bail

below 450,000 dollars—acted arbitrarily. Simon, 454 F.2d at 165. Indeed, the record shows the

trial judge considered the charge against Muhammad, the fact that he used a weapon, the

potential length of his sentence, his lack of community ties, and his potential to take flight. In

light of this record, it was reasonable for the trial judge to decide that nothing short of substantial

bail would assure Muhammad’s presence at trial.

       Muhammad argues that his bail is excessive because—due to his indigency—he cannot

afford to pay bail. However, as the Court noted above, the mere fact that a detainee may not be

able to pay the bail does not make it excessive. McConnell, 842 F.2d at 107. From the record,

the trial judge set Muhammad’s bail at $450,000 because he reasonably concluded that

Muhammad was a flight risk and—due to the nature of the offense which involved a firearm—

Muhammad presented a danger to others in the community. The trial court did not set

Muhammad’s bail at $450,000 “solely because of his indigency.” Tate, 401 U.S. at 398.

       Finally, to the extent that Muhammed claims the amount of his bail violates Texas law

and the Texas Constitution, these claims are not cognizable on federal habeas review as they

assert no violation of a federal constitutional right. Wainwright v. Goode, 464 U.S. 78, 83 (1983)

(“It is axiomatic that federal courts may intervene in the state judicial process only to correct

wrongs of a [federal] constitutional dimension.”); Estelle v. McGuire, 502 U.S. 62, 67 (1991)

(“[I]t is not the province of a federal habeas court to reexamine state-court determinations on

state-law questions.”). A violation of a state rule of procedure, or of state law itself, is not

necessarily a violation of the federal constitution. Wallace v. Turner, 695 F.2d 545, 548 (11th

Cir. 1982); Branan v. Booth, 861 F.2d 1507, 1508 (11th Cir. 1989).

                                                  12
                                   EVIDENTIARY HEARING

       The Court can resolve Muhammed’s issues on the basis of the conclusive record in this

case. Therefore, an evidentiary hearing is unnecessary. United States v. Santora, 711 F.2d 41,

42 (5th Cir. 1983) (“Finding the complaint devoid of factual or legal merit, . . . no hearing is

necessary.”).

                            CERTIFICATE OF APPEALABILITY

       Where the petitioner is a prisoner in state custody, a district court must issue or deny a

certificate of appealability under 28 U.S.C. § 2253 when it enters an adverse final order. See

Stringer v. Williams, 161 F.3d 259, 262 (5th Cir. 1998) (“[Section] 2253 clearly does not

encompass challenges to federal detention under § 2241. Just as clearly, however, § 2253 does

encompass challenges to state detention under § 2241.”). A certificate of appealability may issue

“only if the applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). This requires a petitioner to demonstrate “that ‘reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong.’ ” Tennard

v. Dretke, 542 U.S. 274, 276 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

Where denial of relief is based on procedural grounds the petitioner must show not only that

“jurists of reason would find it debatable whether the petition states a valid claim of the denial of

a constitutional right,” but also that they “would find it debatable whether the district court was

correct in its procedural ruling.” Slack, 529 U.S. at 484.

       Reasonable jurists would not debate that Muhammad has not yet exhausted available

state court remedies or that his petition is premature. In the alternative, reasonable jurists would

not debate Muhammad has not made a substantial showing of a violation of a federal

constitutional right. Therefore, the Court will not issue a certificate of appealability.

                                                  13
                                 CONCLUSION AND ORDERS

       The Court concludes that Muhammad has not exhausted available state court remedies.

In the alternative, the Court concludes, that Muhammad has failed to establish a violation of his

constitutional rights. Accordingly, the Court also concludes that Muhammad is not entitled to

relief under 28 U.S.C. § 2241, and that he is not entitled to a certificate of appealability.

Consequently, the Court enters the following orders:

       IT IS ORDERED that Bilal Muhammad’s amended pro se “Petition for a Writ of

Habeas Corpus under 28 U.S.C. § 2241” (ECF No. 9-1) is DISMISSED WITHOUT

PREJUDICE for failure to exhaust his state remedies or, in the alternative, for failure to state a

claim on which relief can be granted.

       IT IS FURTHER ORDERED that Bilal Muhammad is DENIED a CERTIFICATE

OF APPEALABILITY.

       IT IS FURTHER ORDERED that all pending motions in this cause, if any, are

DENIED AS MOOT.

       IT IS FINALLY ORDERED that the Clerk shall CLOSE this case.

       SIGNED this 4th day of March, 2020.




                                        KATHLEEN CARDONE
                                        UNITED STATES DISTRICT JUDGE




                                                  14
